                            UNITED STATES DISTRICT COURT
                                    District of Maine


 ELIZABETH SMITH,                            )
                                             )
            Plaintiff                        )
                                             )
 v.                                          )     No. 2:19-cv-00222-GZS
                                             )
 STATE OF MAINE,                             )
                                             )
            Defendant                        )
                                             )


                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       The United States Magistrate Judge filed with the Court on June 24, 2019, his

Recommended Decision (ECF No. 18). Plaintiff filed her Objection to the Recommended

Decision (ECF No. 19) on June 25, 2019.

       I have reviewed and considered the Magistrate Judge's Recommended Decision, together

with the entire record; I have made a de novo determination of all matters adjudicated by the

Magistrate Judge's Recommended Decision; and I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended Decision, and determine

that no further proceeding is necessary.

       1.      It is therefore ORDERED that the Recommended Decision of the Magistrate Judge
               is hereby AFFIRMED.

       2.      It is ORDERED that Plaintiff’s Motion for Preliminary Injunction (ECF No. 12)
               is DENIED.

                                                  /s/George Z. Singal_____________
                                                  U.S. District Judge

Dated this 26th day of June, 2019.
